Citation Nr: 0113363	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  94-36 100 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, secondary to tinnitus.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
March 1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for an acquired psychiatric disorder, secondary to 
tinnitus.

This claim was previously before the Board and was the 
subject of a February 1999 Board decision.  However, that 
part of the February 1999 Board decision that denied service 
connection for an acquired psychiatric disorder was vacated 
and remanded by means of an October 2000 Order of the United 
States Court of Appeals for Veterans Claims.  Therefore, this 
claim is again before the Board.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).

The Board feels that a VA examination would be useful in 
determining whether any psychiatric disorder is proximately 
due to or the result of the veteran's service-connected 
tinnitus or is aggravated by the veteran's service-connected 
tinnitus.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  Specifically the 
examiner should provide the following 
information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should state 
whether or not any psychiatric 
disorder present is proximately due 
to or the result of the veteran's 
service-connected tinnitus.

c)  The examiner should state 
whether or not any psychiatric 
disorder present is aggravated by or 
has undergone an increase in 
severity caused by the veteran's 
service-connected tinnitus.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  If 
the requested examination does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) (if the 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal, complying with all applicable 
notice and development requirements.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
If there is additional evidence which may be obtained or 
generated, the veteran has an obligation to obtain and submit 
that evidence.  No inference should be drawn regarding the 
final disposition of this claim.  The veteran is hereby 
informed that failure to report for a scheduled examination 
or failure to cooperate with any requested development may 
have an adverse effect upon his claim.  See, 38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


